DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/08/2020, 04/01/2021, and 08/04/2021 are being considered by the examiner.
Response to Amendment
This office action is in response to the preliminary amendment filed on 07/08/2020.  Regarding the amendment, claims 1-17 are present for examination.
The amended specification is accepted and recorded in file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asai (US 8,063,518 B2).
Regarding claim 1, Asai teaches an armature manufacturing method for manufacturing an armature including
a core (6) that includes a slot (6a, see examiner annotated fig 3), and 

    PNG
    media_image1.png
    583
    518
    media_image1.png
    Greyscale

a coil (5) that includes a slot-housed portion (5a) disposed inside the slot (6a) and coil end portions (5b, see examiner annotated fig 5A) disposed outside the slot, 

    PNG
    media_image2.png
    373
    504
    media_image2.png
    Greyscale

the method comprising: 
a coil disposing step (fig 2A) involving using a thermally expandable resin (4) that expands by application of heat, and disposing the coil (5) in the core(3) such that the thermally expandable resin (4) before expansion is disposed between the slot-housed portion (5a) and an inner surface of the slot (fig 2B); 
a resin disposing step (fig 4) involving, before or after the coil disposing step, using a thermally melting resin (8) that melts by application of heat, and disposing the thermally melting resin (8) before melting such that the thermally melting resin (8) comes into contact with the coil end portions (col 5 ln 30-37); and 
a heating step involving, after the coil disposing step (fig 2A) and the resin disposing step (fig 4), heating, expanding, and then curing the thermally expandable resin, and heating, melting, and then curing the thermally melting resin (col 5 ln 42-55).
Regarding claim 2, Asai teaches the heating step involves heating the thermally expandable resin (4) and the thermally melting resin (8) together (col 5 ln 50-55).
Regarding claim 3, Asai teaches the thermally expandable resin (4) is a resin that softens and then expands by application of heat, and a temperature at which the thermally melting resin (8) starts melting is higher than a temperature at which the thermally expandable resin starts softening (col 5 ln 50-55).
Regarding claim 4, Asai teaches both of the thermally expandable resin (4) and the thermally melting resin (8) include a thermosetting resin (col 5 ln 42-45), and the heating step includes a step of heating and curing both of the thermally expandable resin (4) and the thermally melting resin (8) at a temperature within a temperature range in which the thermally expandable resin (4) cures and within a temperature range in which the thermally melting resin (8) cures (col 3 ln 11-29).
Regarding claim 5, Asai teaches the heating step includes a step of heating both of the thermally expandable resin (4) and the thermally melting resin (8) at a temperature within a temperature range in which the thermally expandable resin expands and within a temperature range in which the thermally melting resin melts (col 3 ln 11-29).
Regarding claim 6, Asai teaches the armature includes an electrically insulating member (4-8) higher in melting point than the thermally melting resin (8, col 5 ln 50-55), the insulating member (4) includes a body (8) that covers the coil end portions (fig 4) from a core- facing location opposite to the core (6), and the resin disposing step involves disposing a single-piece structure such that the thermally melting resin (8) comes into contact with the coil end portions (6b) from the core-facing location, the single-piece structure including the thermally melting resin (8) and the insulating member (4) integral with each other such that the body is fixed to a surface of the thermally melting resin located opposite to a surface of the thermally melting resin in contact with the coil end portions (col 3 ln 11-29).  (regarding to the limitation “or involves disposing the thermally melting resin such that the thermally melting resin comes into contact with the coil end portions from the core-facing location and disposing the insulating member such that the body comes into contact with the thermally melting resin from the core- facing location”, this is an alternating limitation).
Regarding claim 13, Asai teaches an armature comprising: 
a core (6) that includes a slot (6a); and 
a coil (5) that includes a slot-housed portion (5a) disposed inside the slot (6a), and coil end portions (6b) disposed outside the slot (see annotation fig 3 and 5A above), wherein 
a thermally expandable resin (4) that expands by application of heat is disposed between the slot-housed portion (6a) and an inner surface of the slot (6A), with the thermally expandable resin cured after expansion (col 3 ln 11-29), and 
a thermally melting resin (8) that melts by application of heat is disposed in a gap between the coil end portions (col 5 ln 30-37), with the thermally melting resin (8) cured after melting.

Regarding claim 14, Asai teaches the armature includes an electrically insulating member (8) higher in melting point than the thermally melting resin, the insulating member includes a body that covers the coil end portions (6a) from a core-facing location opposite to the core, and the body is fixed to the coil end portions with the thermally melting resin (col 5 ln 50-55).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 11-12, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Nakamura (US 2011/0163620 A1).
Regarding claim 9, Asai teaches the claimed invention as set forth in claim 1, except for the added limitation of the core is formed into a cylindrical shape such that a plurality of the slots including openings defined in both ends of the core in an axial direction is arranged in a circumferential direction, the coil disposing step involves disposing the coil in the core such that the coil end portions protrude outward in the axial direction through the openings on both sides in the axial direction, the resin disposing step involves disposing the thermally melting resin such that the thermally melting resin comes into contact with the coil end portions from at least one of a radially inward side and a radially outward side, and the heating step is carried out while the core disposed such that an axis of the core intersects a vertical direction is rotated around the axis.
Nakamura teaches a stator for electric rotating machine having a core (32) is formed into a cylindrical shape (fig 4) such that a plurality of the slots including openings defined in both ends of the core in an axial direction is arranged in a circumferential direction (para [0034]), the coil disposing step involves disposing the coil (33) in the core (32) such that the coil end portions (33e, 33f, 33c) protrude outward in the axial direction through the openings on both sides in the axial direction (fig 4), the resin disposing step involves disposing the thermally melting resin (36, fig 5) such that the thermally melting resin (36) comes into contact with the coil end portions (33f) from at least one of a radially inward side and a radially outward side (para [0043]), and the heating step is carried out while the core (32) disposed such that an axis of the core intersects a vertical direction is rotated around the axis (fig 6) to exert high rigidity preventing disengagement of the winding when vibration or heat is applied (para [0043]).

    PNG
    media_image3.png
    450
    357
    media_image3.png
    Greyscale


Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Asai with the core is formed into a cylindrical shape such that a plurality of the slots including openings defined in both ends of the core in an axial direction is arranged in a circumferential direction, the coil disposing step involves disposing the coil in the core such that the coil end portions protrude outward in the axial direction through the openings on both sides in the axial direction, the resin disposing step involves disposing the thermally melting resin such that the thermally melting resin comes into contact with the coil end portions from at least one of a radially inward side and a radially outward side, and the heating step is carried out while the core disposed such that an axis of the core intersects a vertical direction is rotated around the axis as taught by Nakamura.  Doing so would exert high rigidity preventing disengagement of the winding when vibration or heat is applied (para [0043]).
Regarding claim 11, Asai teaches the claimed invention as set forth in claim 1, except for the added limitation of the coil is provided by connecting a plurality of linear conductors outside the slot, and the resin disposing step involves disposing the thermally melting resin before melting such that the thermally melting resin comes into contact with a connection between the linear conductors that define the coil end portions.
Nakamura teaches a stator for electric rotating machine having the coil (33) is provided by connecting a plurality of linear conductors (33) outside the slot (fig 5), and the resin disposing step involves disposing the thermally melting resin (36) before melting such that the thermally melting resin (36) comes into contact with a connection (33f) between the linear conductors (33) that define the coil end portions to exert high rigidity preventing disengagement of the winding when vibration or heat is applied (para [0043]).

    PNG
    media_image4.png
    318
    460
    media_image4.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Asai with the coil is provided by connecting a plurality of linear conductors outside the slot, and the resin disposing step involves disposing the thermally melting resin before melting such that the thermally melting resin comes into contact with a connection between the linear conductors that define the coil end portions as taught by Nakamura.  Doing so would exert high rigidity preventing disengagement of the winding when vibration or heat is applied (para [0043]).
Regarding claim 12, Asai teaches the claimed invention as set forth in claim 1, except for the added limitation of the coil is provided by using a linear conductor having a rectangular shape in a cross section perpendicular to a direction of extension, a plurality of the slot-housed portions is aligned in a row or rows inside the slot, and the coil end portions are disposed such that each of the coil end portions and the other coil end portion adjacent to the coil end portion in an arrangement direction of a plurality of the slots in the core partially overlap with each other in the arrangement direction.
Nakamura teaches a stator for electric rotating machine having the coil (33) is provided by using a linear conductor having a rectangular shape in a cross section perpendicular to a direction of extension (fig 2), a plurality of the slot-housed portions (33a, 33b) is aligned in a row or rows inside the slot, and the coil end portions (33c, 33e, 33f) are disposed such that each of the coil end portions and the other coil end portion adjacent to the coil end portion in an arrangement direction of a plurality of the slots in the core partially overlap with each other in the arrangement direction (fig 4) to exert high rigidity preventing disengagement of the winding when vibration or heat is applied (para [0043]).

    PNG
    media_image5.png
    388
    467
    media_image5.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Asai with the coil is provided by using a linear conductor having a rectangular shape in a cross section perpendicular to a direction of extension, a plurality of the slot-housed portions is aligned in a row or rows inside the slot, and the coil end portions are disposed such that each of the coil end portions and the other coil end portion adjacent to the coil end portion in an arrangement direction of a plurality of the slots in the core partially overlap with each other in the arrangement direction as taught by Nakamura.  Doing so would exert high rigidity preventing disengagement of the winding when vibration or heat is applied (para [0043]).
Regarding claim 16, Asai teaches the claimed invention as set forth in claim 13, except for the added limitation of the coil is provided by connecting a plurality of linear conductors outside the slot, and a connection between the linear conductors that define the coil end portions is covered with the thermally melting resin.
Nakamura teaches a stator for electric rotating machine having the coil (33) is provided by connecting a plurality of linear conductors outside the slot (fig 6), and a connection (33f) between the linear conductors that define the coil end portions is covered with the thermally melting resin (36) to exert high rigidity preventing disengagement of the winding when vibration or heat is applied (para [0043]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Asai with the coil is provided by connecting a plurality of linear conductors outside the slot, and a connection between the linear conductors that define the coil end portions is covered with the thermally melting resin as taught by Nakamura.  Doing so would exert high rigidity preventing disengagement of the winding when vibration or heat is applied (para [0043]).
Regarding claim 17, Asai teaches the claimed invention as set forth in claim 13, except for the added limitation of the coil is provided by using a linear conductor having a rectangular shape in a cross section perpendicular to a direction of extension, a plurality of the slot-housed portions is aligned in a row or rows inside the slot, and the coil end portions are disposed such that each of the coil end portions and the other coil end portion adjacent to the coil end portion in an arrangement direction of a plurality of the slots in the core partially overlap with each other in the arrangement direction.
Nakamura teaches a stator for electric rotating machine having the coil (33) is provided by using a linear conductor having a rectangular shape in a cross section perpendicular to a direction of extension (fig 2), a plurality of the slot-housed portions (33a, 33b) is aligned in a row or rows inside the slot (fig 6), and the coil end portions (33c, 33e, 33f) are disposed such that each of the coil end portions and the other coil end portion adjacent to the coil end portion in an arrangement direction of a plurality of the slots in the core partially overlap with each other in the arrangement direction (fig 6) to exert high rigidity preventing disengagement of the winding when vibration or heat is applied (para [0043]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Asai with the coil is provided by using a linear conductor having a rectangular shape in a cross section perpendicular to a direction of extension, a plurality of the slot-housed portions is aligned in a row or rows inside the slot, and the coil end portions are disposed such that each of the coil end portions and the other coil end portion adjacent to the coil end portion in an arrangement direction of a plurality of the slots in the core partially overlap with each other in the arrangement direction as taught by Nakamura.  Doing so would exert high rigidity preventing disengagement of the winding when vibration or heat is applied (para [0043]).

Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Naka et al. (US 2002/0089250 A1).
Regarding claim 10, Asai teaches the claimed invention as set forth in claim 1, except for the added limitation of a sheet member formed into a sheet is used as the thermally expandable resin, and the coil disposing step includes a sheet member disposing step involving disposing the sheet member before expansion in the core such that the sheet member is provided with an intra-slot portion disposed along the inner surface of the slot and a protruded portion protruding out of the slot through an opening of the slot, a partially expanding step involving, after the sheet member disposing step, heating and expanding a target region of the sheet member extending along an opening edge of the opening, and a slot-housed portion disposing step involving, after the partially expanding step, disposing the slot-housed portion inside the slot such that the intra-slot portion is disposed between the slot-housed portion and the inner surface of the slot.
Naka teaches a stator for electric rotating machine having a sheet member (2) formed into a sheet is used as the thermally expandable resin, and the coil disposing step (3) includes a sheet member disposing step (2) involving disposing the sheet member (2) before expansion in the core (1) such that the sheet member (2) is provided with an intra-slot portion (fig 13, portion inside slot 4) disposed along the inner surface of the slot (4) and a protruded portion (2b) protruding out of the slot (4) through an opening of the slot, a partially expanding step involving, after the sheet member disposing step, heating and expanding a target region of the sheet member (2) extending along an opening edge of the opening (para [0044]), and a slot-housed portion disposing step involving, after the partially expanding step, disposing the slot-housed portion inside the slot such that the intra-slot portion is disposed between the slot-housed portion and the inner surface of the slot (fig 1) to improve dielectric strength at the edge of the slot (para 0008]).

    PNG
    media_image6.png
    656
    468
    media_image6.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Asai with a sheet member formed into a sheet is used as the thermally expandable resin, and the coil disposing step includes a sheet member disposing step involving disposing the sheet member before expansion in the core such that the sheet member is provided with an intra-slot portion disposed along the inner surface of the slot and a protruded portion protruding out of the slot through an opening of the slot, a partially expanding step involving, after the sheet member disposing step, heating and expanding a target region of the sheet member extending along an opening edge of the opening, and a slot-housed portion disposing step involving, after the partially expanding step, disposing the slot-housed portion inside the slot such that the intra-slot portion is disposed between the slot-housed portion and the inner surface of the slot as taught by Naka.  Doing so would improve dielectric strength at the edge of the slot (para 0008]).
Regarding claim 15, Asai teaches the claimed invention as set forth in claim 13, except for the added limitation of the thermally expandable resin includes an intra-slot portion disposed along the inner surface of the slot, a protruded portion protruding out of the slot through an opening of the slot, and a recess defined along an opening edge of the opening and recessed away from the opening edge.
Naka teaches a stator for electric rotating machine having the thermally expandable resin (2) includes an intra-slot portion ( portion in side slot 4, fig 1) disposed along the inner surface of the slot (4, fig 1), a protruded portion (2b) protruding out of the slot (4) through an opening of the slot, and a recess (2c) defined along an opening edge of the opening and recessed away from the opening edge (fig 1) to improve dielectric strength at the edge of the slot (para 0008]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Asai with the thermally expandable resin includes an intra-slot portion disposed along the inner surface of the slot, a protruded portion protruding out of the slot through an opening of the slot, and a recess defined along an opening edge of the opening and recessed away from the opening edge as taught by Naka.  Doing so would improve dielectric strength at the edge of the slot (para 0008]).

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show the core is formed into a cylindrical shape such that a plurality of the slots including openings defined in both ends of the core in an axial direction is arranged in a circumferential direction, the coil disposing step involves disposing the coil in the core such that the coil end portions protrude outward in the axial direction through the openings on both sides in the axial direction, the resin disposing step includes a first resin disposing step that is targeted for the coil end portions located on a first side in the axial direction and that involves disposing the insulating member on the first side in the axial direction, and a second resin disposing step that is targeted for the coil end portions located on a second side in the axial direction and that involves disposing the insulating member on the second side in the axial direction, the heating step is carried out after the first resin disposing step and the second resin disposing step are carried out, and the heating step is carried out, with at least one of the insulating members pressed against the coil end portions, the at least one of the insulating members being the insulating member that is disposed in the first resin disposing step or the second resin disposing step and then disposed under the core as recited in claim 7, and the core is formed into a cylindrical shape such that a plurality of the slots including openings defined in both ends of the core in an axial direction is arranged in a circumferential direction, the coil disposing step involves disposing the coil in the core such that the coil end portions protrude outward in the axial direction through the openings on both sides in the axial direction, the resin disposing step involves disposing the thermally melting resin such that the thermally melting resin comes into contact with the coil end portions from locations opposite to the core, the resin disposing step includes a first resin disposing step that is targeted for the coil end portions located on a first side in the axial direction and that involves disposing a first thermally melting resin included in the thermally melting resin, and a second resin disposing step that is targeted for the coil end portions located on a second side in the axial direction and that involves disposing a second thermally melting resin included in the thermally melting resin, the heating step is carried out after the first resin disposing step is carried out, the heating step is carried out, with the first thermally melting resin disposed above the core, the second resin disposing step is carried out after the heating step is carried out, and the second thermally melting resin is heated and molten, with the second thermally melting resin disposed above the core after the second resin disposing step is carried out as recited in claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kouda (US 2010/0244615 A1) teaches a stator core for a rotary electric machine is provided. The stator includes an annular stator core having a plurality of slots punched and arranged in the circumferential direction, being straight in the axial direction, and a stator winding consisting of wire members. The wire members have respective straight portions accommodated in respective slots. Each of the wire members has a conductor portion having a rectangular cross section and an insulating coating covering the conductor portion. An adhesive member is provided between each of the straight portions and the wall surface of each slot. In each slot, the adhesive member adheres the straight portions to the wall surface. Thus, the stator core can maintain the space factor of the wire members accommodated in each slot and suppress vibration of the wire members during the operation of the rotary electric machine to reliably reduce generation of peculiar noise or magnetic noise.
Suzuki et al. (US 2010/0107401 A1) teaches a method of manufacturing a motor includes the steps of winding a coil wire on a stator core, and forming a stator, press fitting the stator formed in step inside the a casing, and sealing at least axial ends of the stator press fit inside the casing with resin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834